DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .          

 RCE Acknowledgement 
Applicant’s Request for Continued Examination (RCE) dated 10/19/2021 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114, and the Applicant's RCE submission filed on 19 OCTOBER 2021 has been entered.          

 Status of Claims 
Claims 1-5, 7 and 10-21 are pending in this instant application per the RCE’s claim amendments and remarks filed on 10/19/2021 by Applicant, wherein Claims 1, 12 and 18 are three/3 independent claims reciting method, method and system claims with Claims 2-5/7/10-11/13-17, 21 and 19-20 dependent on said three/3 independent claims respectively.  Said RCE’s claim amendments by the Applicant have amended all three independent Claims 1, 12 & 18 as well as amended dependent Claims 10 & 15, while adding a new Claim 21 (depending from independent Claim 12) & cancelling dependent Claims 6 & 8-9.             

Accordingly, amended Claims 1-5, 7 & 10-21 are now being rejected herein.       

 Claim Objections 
Independent Claims 1, 12 and 18 are objected to because of the following informalities:   
All three/3 independent claims recite limitations about executing the mission of the vehicle when the requirements are valid, but these claims are silent about the control of the vehicle when the requirements are not validated (other than rejecting the mission itself).  Examiner requests clarification from the Applicant about the control of the vehicle if the requirements are not validated??  And asks to add/include such limitations to show control of the vehicle when mission is not validated, by amending at least all the three/3 independent claims.         
Appropriate correction is required.                   

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-5, 7 & 10-21, as amended, are rejected under 35 USC 103 as 
unpatentable over a combination of references as described below for each claim/ limitation.               

(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant on 10/19/2021 are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.)                  


Exemplary Analysis for Rejection of Claims 1-5, 7, 10-11 & 13-17 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2017/ 0192431 filed by Foster et al. (hereinafter “Foster”) in view of Pub. No. US 2010/ 0071984 filed by Doi et al. (hereinafter “Doi”), and further in view of Pub. No. US 2020/ 0133260 filed by Chambers et al. (hereinafter “Chambers”), and further in view of Pub. No. US 2019/ 0129435 filed by Madsen et al. (hereinafter “Madsen”), and as described below for each claim/ limitation.            

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Foster teaches ---          
1.  A method for autonomously controlling a vehicle performed by a control system of 
the vehicle on the basis of a mission received from a mission controller, the method comprising:          
(see at least:   Foster Abstract;  and para [0003] about {“Generally, in autonomous agricultural systems, a base station may control one or more agricultural vehicles working within a field.  When a job is requested to be performed in the field, a controller of the base station may determine a mission plan that controls certain functions and movements of the agricultural vehicles available in the field.  The mission plan may account for basic constraints, such as number of agricultural vehicles available, type of vehicles available, type of job to perform, size of the field, and so forth.”};  & para [0006] about {“In one embodiment, a system for controlling at least one autonomous agricultural vehicle includes a controller that executes a mission planning and optimization system (MPOS).  The MPOS includes a general planner to generate a first mission plan based at least in part on inputs to be initially executed by the at least one autonomous agricultural vehicle at a beginning of an operation on a field, a reactive planner configured to generate a second mission plan when at least one or more of the inputs change in response to one or more events that occur during the operation. The second mission plan includes at least one modification to the first mission plan.  The MPOS also includes an optimizing planner configured to generate a third mission plan concurrently with the first mission plan, the second mission plan, or a combination thereof. The third mission plan includes at least one modification to the first mission plan or the second mission plan via one or more optimization techniques that reduce a cost function having adjustable weight factors.  The MPOS also includes a mission planning arbitrator that receives the first, second, and third mission plans, determines respective plan values for the first, second, and third mission plans, selects the first, second, or third mission plan based on the respective plan values, and outputs the selected mission plan to the at least one agricultural vehicle for execution.”};  & para [0007] about {“In one embodiment, a method for controlling one or more autonomous agricultural vehicles includes generating a number of mission plans for the one or more autonomous agricultural vehicles, determining a plan value for each of the number of mission plans, selecting a mission plan with the highest plan value, and executing the selected mission plan to control the one or more autonomous agricultural vehicles.”};  & para [0020] about {“Certain autonomous agricultural systems may include a base station that controls one or more autonomous agricultural vehicles (referred to as "vehicles" herein), such as tractors, seeders, harvesters, implements, and the like, based on a mission plan.  The mission plan oftentimes is generated by a controller of the base station.  The controller may consider some basic constraints when generating the mission plan.  However, the controller does not typically offer optimization and/or account for variations to the general mission plan, which is desired.”};  & para [0022] about {“With the foregoing in mind, FIG. 1 is a top view of an embodiment of an autonomous agricultural system 10 including vehicles 12, 14 and a base station 16, in which the vehicles 12, 14 are executing a general mission plan 17 provided by the base station 16.  The MPOS, which may be part of a controller at the base station 16, generates the general mission plan 17 in response to a request to perform work on a field 18.  In some embodiments, the MPOS or control system 40 includes an automated steering control system 54 configured to control a direction of movement of the vehicle 12, and an automated speed control system 56 configured to control a speed of the vehicle 12.  In addition, the control system 40 includes the controller 42 communicatively coupled to the first transceiver 44, to the spatial locating device 50, to the sensors 52, to the automated steering control system 54, and to the automated speed control system 56.  The controller 42 is configured to automatically control the vehicle 12 based at least on a mission plan received from the base station 16 via the transceivers 44, 46.”};  and Claims 12 & 18;  which together are the same as claimed limitations above)     


Foster teaches ---           
receiving a mission comprising a set of instructions remotely from the mission controller at the control system of the vehicle;            
(see at least:   Foster ibidem and citations listed above;  and para [0026] about {“In the illustrated embodiment, the vehicle 12 includes a control system 40 having a controller 42 coupled to a first transceiver 44.  The first transceiver 44 is configured to send signals to and receive signals from a second transceiver 46 of the base station 16.  The second transceiver 46 is communicatively coupled to a controller 48 of the base station 16. ......”};  & para [0029] about {“The vehicle control system 40 also includes a spatial locating device 50, which is mounted to the vehicle 12 and configured to determine a position of the vehicle 12, a velocity of the vehicle 12, and/or a position of the spatial locating device.  The spatial locating device 50 is also communicatively coupled to the controller 42. ......”};  & para [0031] about {“In addition, the vehicle control system 40 includes one or more sensors 52.  The sensors 52 may include an orientation sensor, accelerometer, optical sensor, radio-frequency (RF) sensor, ultrasonic sensor, inductive sensor, infrared sensor, and so forth.  In embodiments in which the sensors 52 include an orientation sensor, the orientation sensor is configured to determine a pitch angle, a yaw angle, and/or a roll angle of the agricultural vehicle. ......”};  & para [0040] about {“In some embodiments, the operator instructs the MPOS to focus optimization on a portion of the mission plan that the operator determines is suboptimal. In this scenario, the operator can use the user interface 74 to notify the MPOS that a portion of the mission plan may be enhanced to account for a new obstacle and/ or event.”};  & para [0042] about {“The memory device 84 may store computer instructions configured to execute the mission planning and optimization system (MPOS). For example, the memory device 84 may store computer instructions (e.g., software, firmware, etc.) to implement the general planner, the reactive planner, the optimizing planner, and the mission planning arbitrator. The memory device 84 may also store data related to mission plans, a map of the terrain (including boundaries of the field), a landscape of the terrain, location of obstacles, and/ or relative sizes of obstacles.”};  & para [0044] about {“Further, the operator can use the user interface 86 to instruct the optimizing planner of the MPOS 100 to focus on a portion of the mission plan that the operator believes to be suboptimal and/or to manually alter the mission plan.”};  & para [0045] about {“The controller 48 is also configured to determine steering instructions based at least in part on the determined mission plan (e.g., route and the determined target velocity of the vehicles).  In some embodiments, the controller 48 is also configured to determine other vehicle functions, such as raising or lowering an implement, engaging differential locks, engaging four-wheel drive, engaging power take-off, and the like. Once the mission plan is determined, the controller 48 is configured to send signals to the second transceiver 46 to communicate the determined route, steering instructions, target velocity, or a combination thereof to the first transceiver 44 of the vehicle 12.  The transceiver 44 is configured to receive the signals and send the signals to the controller 42, which instructs the automated steering control system 54 and the automated speed control system 56 to direct the vehicle 12 along the route using the steering instructions & target velocity.”};  & para [0059] about {“The agricultural vehicles 12 and 14 receive the general mission plan (process block 134) sent via the transceiver 46 of the base station 16 to the transceiver 44 of the respective vehicle.  The transceiver 44 sends the received general mission plan to the controller 42, which executes the general mission plan (process block 136) by instructing the automatic steering control system 54 to steer the vehicle and the automatic speed control system 56 to move the vehicle at the desired speed.”};  which together are the same as claimed limitations above)         


Foster teaches ---           
validating the mission by checking whether the mission meets (a first set of requirements), wherein the control system of the vehicle autonomously validates the mission;   and then     
(see at least:   Foster ibidem and citations listed above;  and para [0005] about {“The computer instructions, when executed by the processor, also generate a second mission plan at least when one or more of the inputs change in response to one or more events that occur during the operation.  The second mission plan includes at least one modification to the first mission plan.   The computer instructions, when executed by the processor, also generate a third mission plan including at least one modification to the first mission plan or the second mission plan via one or more optimization techniques that reduce a cost function having adjustable weight factors, determine respective plan values for the first, second, and third mission plans, select the first, second, or third mission plan based on the respective plan values, and output the selected mission plan to the at least one agricultural vehicle for execution.”}; & para [0006] about {“The second mission plan includes at least one modification to the first mission plan.  The MPOS also includes an optimizing planner configured to generate a third mission plan concurrently with the first mission plan, the second mission plan, or a combination thereof. The third mission plan includes at least one modification to the first mission plan or the second mission plan via one or more optimization techniques that reduce a cost function having adjustable weight factors.  The MPOS also includes a mission planning arbitrator that receives the first, second, and third mission plans, determines respective plan values for the first, second, and third mission plans, selects the first, second, or third mission plan based on the respective plan values, and outputs the selected mission plan to the at least one agricultural vehicle for execution.”}; & para [0024] about {“On the other hand, the second optimized mission plan 22 represents a plan generated by the controller of the base station 16 by weighting the time to completion factor of the cost function more heavily.  In some instances, the time to completion factor may be weighted more heavily when it is desirable to cover a high percentage of the field 18 in a set amount of time (e.g., to finish before a storm arrives). ...”}; and Claims 1, 9, 12 & 19;  which together are the same as claimed limitations above to include ‘wherein the control system of the vehicle validates the mission’;  AND para [0040] about {“For example, as the MPOS, which may be an element of the controller 48 or executed by the controller, generates general mission plans, reactive mission plans, and/or optimized mission plans, the display 76 is configured to present the mission plans to the operator for validation.  If the operator validates the mission plan displayed, then the mission plan may be incorporated into the existing mission plan or replace the existing mission plan.”}; & para [0044] about {“The display 88 may display the mission plans generated by the MPOS to enable the operator to validate the mission plan and cause the mission plan to be executed by the one or more vehicles.  In instances in which the operator does not approve the mission plan, the operator can cause the mission plan to be discarded using the user interface 86.  Further, the operator can use the user interface 86 to instruct the optimizing planner of the MPOS 100 to focus on a portion of the mission plan that the operator believes to be suboptimal and/or to manually alter the mission plan.”};  & para [0054] about {“Once an optimized mission plan or a set of optimized mission plans are generated, the optimized mission plan or plans are sent to the mission planning arbitrator 102.  As discussed above, the mission planning arbitrator 102 is configured to assign plan values to the mission plans received by the general planner 104 (e.g., general mission plan), the reactive planner 106 (e.g., reactive mission plan), and the optimizing planner 108 (e.g., optimized mission plan).  In some embodiments, the mission planning arbitrator 102 is configured to assign plan values to mission plans.  In the event that a mission plan is determined to be of higher value than the current mission plan being executed, the autonomous system 10 is configured to either automatically incorporate the new mission plan, to prompt the operator for validation of the new mission plan and then incorporate/discard the mission plan, or some combination thereof (e.g., operator validates a portion of the mission plan while other portions are automatically included).  It should be understood that each mission plan (e.g., general mission plan, reactive mission plan, and the optimized mission plan) may be for numerous vehicles operating in the field.”};  which together are the same as claimed limitations above)        
Examiner notes that synonyms have been used (optimizing for validating) in rejection of amended limitations above using the BRI (Broad Reasonable Interpretation) guidance of the Office.           

Foster teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a first set of requirements’.  However, Doi teaches it explicitly.            
(see at least:   Doi Abstract and Disclosure of the Invention in paras [0007]-[0022]; & para [0263] about {“Thus, in the present embodiment, a weight that has been set in advance according to the reliability thereof is assigned to the low frequency component of each parameter estimate value.  When the weight for the direct estimate value is .omega..sub.[1] and the weight for the indirect estimate value is .omega..sub.[2], the mass m.sub.H, the center-of-gravity displacement .lamda..sub.H, and the center-of-gravity height h.sub.H of the loading object as the parameter values to be applied to the control are obtained by the following Formula 33.”}; & para [0324] about {“In Formula 44, C.sub.SA and .phi..sub.0 are parameters, for which values set in advance are used.”};  & para [0335] about {“In the case of switching according to the preference of the occupant, a parameter change input device may be installed in the operating device 30 so that the parameter of the vehicle body tilt angle target setting function is changed continuously or discretely by an operation by the occupant, for example.”};  which together are the same as claimed limitations above to include ‘a first set of requirements’)       
Examiner notes that synonyms have been used (parameter for requirements) in the rejection of limitations above using the BRI (Broad Reasonable Interpretation) guidance of the Office.             

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Foster with teachings of Doi.  The motivation to combine these references would be to provide systems and methods for multi-mode mission planning and optimization for autonomous agricultural vehicles (see para [0002] of Foster), and to provide vehicles that maintain a stopped state or are driven while performing the attitude control based on a weight shift amount of the driver, an operated amount from a remote control or an operating device, driving instruction data input in advance, or the like (see para [0005] of Doi).    


Foster and Doi teach ---          
autonomously executing the mission if the mission meets the first set of requirements and autonomously (rejecting the mission) if the mission does not meet the first set of requirements,                    
(see at least:   Foster ibidem and citations listed above;  and paras [0003], [0006], [0007], [0009], [0021], [0022], [0032], [0042], [0046], [0054], [0059]-[0061] & [0073]-[0079] teach about ‘executing the mission’ via disclosures recited therein;  which together are the same as claimed limitations above)        
(see at least:   Doi ibidem; and see citations already made above for ‘a first set of requirements’)   

Foster and Doi teach as disclosed above, but they may not explicitly disclose about ‘rejecting the mission’.  However, Chambers teaches it explicitly.            
(see at least:   Chambers Abstract and Summary in paras [0005]-[0010];  & para [0164] about {“The mission planner 200 will then check 520 if the transition from the current active vehicle state to the new vehicle state is one of the valid transitions in the finite state machine 208.  If the transition is not valid, the command will be rejected 550.”};  which together are the same as claimed limitations above to include ‘rejecting the mission’)        

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Foster and Doi with the teachings of Chambers.  The motivation to combine these references would be to provide systems and methods for multi-mode mission planning and optimization for autonomous agricultural vehicles (see para [0002] of Foster), and to provide vehicles that maintain a stopped state or are driven while performing the attitude control based on a weight shift amount of the driver, an operated amount from a remote control or an operating device, driving instruction data input in advance, or the like (see para [0005] of Doi), and that autonomous vehicles may be launched with instructions to perform certain mission tasks --- such as navigating to a destination, taking photos, etc. --- and can perform these tasks without human intervention (see para [0003] of Chambers).                  


Foster, Doi and Chambers teach ---          
wherein the step of validating the mission comprises at least one of the sub-steps 
of:                   
validating (a lateral vehicle stability) during the mission by validating (a turning radius) and a vehicle velocity in dependence on a weight of the vehicle, and   
(see at least:   Foster ibidem and citations listed above)          
(see at least:   Doi ibidem and citations listed above;  & 51 Load Meter, 63 Weight Drive Actuator & 134 Weight;  & 41 Driving Speed Meter, 42 Accelerometer, 43 Vehicle Body Tilt Angle Meter & 62 Vehicle Body Tilt Actuator;  & paras [0070]-[0071] about {“Herein, the vertical load center point is an intersection point of a ground and a line parallel to a resultant vector F of centrifugal force and gravitational force applied to the vehicle and passing through a center of gravity.  At this time, the direction of the resultant vector F is determined by a lateral acceleration of the vehicle, and further, the lateral acceleration is determined by a turning speed and a turning curvature of the vehicle. ...... Thus, the position of the vertical load center point, i.e., whether the vehicle overturns, is determined by the center-of-gravity position and the lateral acceleration (the turning speed and the turning curvature) of the vehicle.”};  and para [0074] about {“Regarding the estimation of the center-of-gravity position, a seated position, weight, or body type of a loading object (occupant, material object, or the like) are measured using measured values of a load meter and a seating height meter, and the center-of-gravity position of the vehicle (displacement from a vehicle body symmetry plane and height) is estimated (as direct estimation) from the measured values.  Also, the center-of-gravity position is estimated (as indirect estimation) using a disturbance observer from a control history of a lateral vehicle body tilt control.”};  & paras [0076]-[0077] about {“That is, the center of gravity is caused to move to a position where a vertical load center point S is inside the range between the two drive wheels and a stable turn is possible. ...... As a mechanism which moves the center of gravity, one or more of i) a vehicle body tilt mechanism, ii) a weight movement mechanism, and iii) a seat parallel movement mechanism are used.”};  & para [0109] about {“The center-of-gravity position control system 23 determines target values of the vehicle body tilt angle, a weight position, and a riding portion position in accordance with the estimated center-of-gravity position and the magnitude of the lateral acceleration a, and supplies a corresponding command value to the actuator 60 such that actual information of the vehicle coincides with the target values.”};  & para [0119] about {“Note that a weight of the vehicle body (hereinafter referred to as "vehicle body weight") and the center-of-gravity position thereof (hereinafter referred to as "vehicle body center-of-gravity position") are fixed and determined in advance at the time of designing, and therefore are not subject to the measurement by the load meter 51.”};  & para [0132] about {“The actuator 60 further includes a vehicle body tilt actuator 62 which controls the vehicle body tilt mechanism, the weight drive actuator 63 which controls the weight movement mechanism, and a riding portion movement actuator 64 which controls the seat parallel movement mechanism, in accordance with the command value supplied from the center-of-gravity position control system 23.”};  & para [0188] about {“In the center-of-gravity position modification control of the present embodiment, the controller of FIG. 8 represents the center-of-gravity position control system 23, the estimator represents the disturbance observer 24, the controlled object represents the vehicle body tilt mechanism, the weight movement mechanism, or the seat (riding portion 13) movement mechanism as the center-of-gravity position adjustment mechanism, the input u(.fwdarw.) represents a drive torque (force) command value of the actuator which operates each center-of-gravity position adjustment mechanism, the output y(.fwdarw.) represents the vehicle body tilt angle, the weight position, or a seat position as the state amount of the center-of-gravity position adjustment mechanism.”};  which together are the same as claimed limitations above to include ‘a lateral vehicle stability’ & ‘a turning radius’)        
(see at least:   Chambers ibidem and citations listed above;  and para [0112] about {“The terrain map database 310 contains terrain data, which is information about the terrain and ground obstacles in the geographic region served by the distribution center 101.  This terrain data can be stored in a number of ways, including but not limited to, as raw images, as a heightmap, and as a three-dimensional (3D) mesh.  The global services 103 also include a global terrain map database 401, which is at least partially synchronized with the local terrain map database 310.  As in the case with the skymap databases, the terrain map database 310 is updated based on data captured from UAVs 102 during their mission flights.  For example, if a UAV 102 flies over a location and captures information regarding a new obstacle that was not present at that location in the terrain map database 310, the terrain map database 310 will be updated with the new information via data received from the UAV 102, either during the mission, or after the UAV 102 has been returned to the distribution center 101.”};  & para [0136] about {“Based on this geographic area, the service request handler 403 queries the data manager 402 for terrain information for the service region.  The geographic area of the service region is associated with specific terrain data in the global terrain map database 401.  The data manager 402 extracts the terrain data associated with the geographic area of the service region from the global terrain map database 401.  The terrain data may be in any relevant form, such as image data, height map data, voxel data, contour data, 3D mesh data, etc.  Based on the extracted terrain data, the service request handler 403 generates 452 a displayable representation of the geographic area of the service region.  The displayable representation may be in any form that can be visualized on a client device.  For example, the displayable representation may be an image, a series of images, a 3D mesh, etc.”};  which together are the same as claimed limitations above to include ‘a/the 3D terrain map’;  AND para [0165] about {“If the transition is valid,  the mission planner 200 will then validate 530 the command verification value received in the vehicle command against the command verification value stored by the UAV 102.”};  which together are the same as claimed limitations above)        


Foster, Doi and Chambers teach ---          
storing a 3D terrain map and performing the validating step using the 3D terrain map by determining (a terrain slope) from the 3D terrain map and validating whether the vehicle stays within an operating envelope based on a vehicle weight and (the terrain slope).                   
(see at least:   Foster ibidem and citations listed above)         
(see at least:   Doi ibidem and citations listed above;  and see Summary and paras already cited above to include disclosure about ‘vehicle weight’;  & paras [0309]-[0311] and [0347]-[0349] disclosing about “vertical load eccentricity modification amount” and “vehicle body tilt” mechanisms and equations;  & paras [0337]-[0339] about {“Next, the center-of-gravity position control system 23 distributes the low frequency component .DELTA..beta..sub.Low*of the substantial vertical load eccentricity modification amount to the vehicle body tilt mechanism and the riding portion movement mechanism based on the determined target value .theta..sub.1* of the vehicle body tilt angle. ......... A vehicle body tilt mechanism allocated amount .DELTA..beta..sub.CL* and a riding portion movement mechanism allocated amount .DELTA..beta..sub.SL* of the substantial vertical load eccentricity modification amount are respectively determined by Formula 45 and Formula 46. ...... Accordingly, security with respect to a vehicle body overturn provided by the vertical load eccentricity modification amount .DELTA..beta..sub.Low* and riding comfortableness of the occupant provided by the vehicle body tilt angle target value .theta..sub.1* can both be ensured.”};  & para [0341] about {“Finally, the center-of-gravity position control system 23 performs a preventing process of an offset operation with respect to the vehicle body tilt mechanism allocated amount .DELTA..beta..sub.CL* and the riding portion movement mechanism allocated amount.DELTA..beta..sub.SL* of the substantial vertical load eccentricity modification amount.”};  & paras [0365]-[0370] disclosing about “vehicle body tilt mechanism” and “a displacement of the vertical load center point at the balanced tilt angle”;  which together are the same as claimed limitations above to include ‘vehicle stays within an operating envelope’)     
(see at least:   Chambers ibidem and citations listed above to include ‘3D terrain map’)      

Foster, Doi and Chambers teach as disclosed above, but they may not explicitly disclose about ‘a/ the terrain slope’.  However, Madsen teaches it explicitly.          
(see at least:   Madsen Abstract;  and para [0064] about {“The system may analyze the identified terrain features to determine the vehicles path (415) as well as to modify or maintain (425) an existing path for a vehicle.  For example, the system may identify a terrain feature comprising a slope, identify the steepness of the slope, and determine whether the slope of the terrain feature is traversable by the vehicle.”};  & para [0072] about {“The system may determine the path of a vehicle based on a task to be performed by the vehicle or a desired outcome from the vehicle traversing the path.  For example, the system may determine the vehicle's path to help optimize water management, provide safety for the vehicle's operator in hilly or sloped terrain (e.g., from rolling the vehicle), and account for land leveling and erosion (e.g., by tracking how land is changing over time to plan the use of terraces).”};  & para [0083] about {“In another example, in a sensor system that includes a gyroscopic sensor, identifying a terrain feature (e.g., a slope/ hill) may include determining one or more of: a roll angle for the vehicle, a pitch angle for the vehicle, and a yaw angle for the vehicle.  In alternate embodiments, other types of sensors (e.g., an accelerometer) may also be used to determine attitude characteristics of a vehicle.”};  & paras [0179]-[0182] about  {“The vehicle control system of example 21, wherein determining the path of the vehicle includes:  identifying a terrain feature comprising a slope;  identifying a steepness of the slope;  and determining whether the slope of the terrain feature is traversable by the vehicle.”};  which together are the same as claimed limitations above to include ‘a/ the terrain slope’)        

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Foster, Doi and Chambers with the teachings of Madsen.  The motivation to combine these references would be to provide systems and methods for multi-mode mission planning and optimization for autonomous agricultural vehicles (see para [0002] of Foster), and to provide vehicles that maintain a stopped state or are driven while performing the attitude control based on a weight shift amount of the driver, an operated amount from a remote control or an operating device, driving instruction data input in advance, or the like (see para [0005] of Doi), and that autonomous vehicles may be launched with instructions to perform certain mission tasks --- such as navigating to a destination, taking photos, etc. --- and can perform these tasks without human intervention (see para [0003] of Chambers), and to provide the generation and use of three-dimensional terrain maps in conjunction with vehicle control systems, which are used to automatically or semi-automatically move a vehicle along a desired path (see para [0004] of Madsen).        




Dependent Claims 2-5, 7 & 11 are rejected under 35 USC 103 as unpatentable over Foster in view of Doi, Chambers and Madsen as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.           

With respect to Claim 2, Foster, Doi, Chambers and Madsen teach ---          
2.  The method of claim 1, comprising the further steps of:                
during execution of the mission, receiving a mission update from the mission controller comprising a second mission and validating the second mission during execution of the first mission.       
(see at least:   Foster ibidem; and paras [0021], [0047], [0053], [0062] & [0079] for mission update/d)        
(see at least:   Doi ibidem)           
(see at least:   Chambers ibidem;  & paras [0063]-[0064], [0071], [0073]-[0074], [0079], [0112], [0115], [0118], [0126] & [0147] for mission update/ed/es; & para [0075] about {“Similarly, when the mission planner 200 requires the UAV 102 to move from one point to another, it sends commands to the flight controller 201 to achieve that goal.”};  & para [0087] about {“For example, in one embodiment, the safety system 207 monitors and controls a parachute system that may be deployed based on a command received from the mission planner 200, or based on information received directly from the flight controller 201 or sensor system 202.”};  which together are the same as claimed limitations above to include ‘receiving a command’)      
(see at least:   Madsen ibidem)       



With respect to Claim 3, Foster, Doi, Chambers and Madsen teach ---        
3.  The method of claim 1, comprising the further steps of:        
determining a current value of at least one dynamic variable, the dynamic variable describing at least one out of a vehicle parameter and an environmental parameter  and performing the step of validating the mission using the current value of the at least one 
dynamic variable.             
(see at least:   Foster ibidem;  & paras [0040], [0044] & [0054] cited already for ‘validating the mission’;  & para [0065] about {“The optimizations performed may use a cost function (e.g., objective function) that includes certain weighted variables related to a time to complete the mission, a cost of fuel, a total harvest volume, an operation/task efficiency, and the like. ...... To determine the optimized mission plan, the optimizing planner 108 may use a combination of techniques including branch and bound searching, predictive modeling, linear programming, convex optimization, path planning, and/or multi-agent planning. ...... The mathematical model may use steady-state and/or dynamic equations, linear and/or non-linear equations, differential equations, gain functions, transfer functions, and the like to generate the output used to find the optimized mission plan.”};  which together are the same as claimed limitations above to include ‘a value of at least one dynamic variable’;   AND para [0039] about {“The engine output control system 68 is configured to vary the output of the engine to control the speed of the vehicle 12.  For example, the engine output control system 68 may vary a throttle setting of the engine, a fuel/air mixture of the engine, a timing of the engine, and/or other suitable engine parameters to control engine output.  In addition, the transmission control system 70 may adjust gear selection within a transmission to control the speed of the vehicle 12.  Furthermore, the braking control system 72 may adjust braking force, thereby controlling the speed of the vehicle 12.  While the illustrated automated speed control system 56 includes the engine output control system 68, the transmission control system 70, and the braking control system 72, it should be appreciated that alternative embodiments may include one or two of these systems, in any suitable combination.”};  which together are the same as claimed limitations above to include ‘at least one out of a vehicle parameter and an environmental parameter’)                     
(see at least:   Doi ibidem)         
(see at least:   Chambers ibidem)          
(see at least:   Madsen ibidem)           



With respect to Claim 4, Foster, Doi, Chambers and Madsen teach ---          
4.  The method of claim 3, wherein the at least one the dynamic variable describes (at 
least one out of a weight of the vehicle, a loading condition, a weather condition and a road condition).               
(see at least:   Foster ibidem;  and para [0046] about {“then the optimizing planner is configured to find a route for the vehicles that completes the mission as quickly as possible by weighting the respective factor of the cost function accordingly”};  & para [0053] about {“the optimizing planner 108 is configured to run simulations of different mission plans including changes to path placement (routes), vehicle assignments, vehicle settings, vehicle speeds, and the like, in an attempt to minimize the cost function (e.g., obtain the lowest cost)”};  which together the same as claimed limitations above to include ‘at least one out of a weight of the vehicle, a loading condition, a weather condition and a road condition’)           
(see at least:   Doi ibidem;  and see paras already cited above to include ‘at least one out of a weight of the vehicle, a loading condition, a weather condition and a road condition’)       
(see at least:   Chambers ibidem)         
 (see at least:   Madsen ibidem)        



With respect to Claim 5, Foster, Doi, Chambers and Madsen teach ---          
5.  The method of claim 1, comprising the further steps of:            
storing a mission received from the mission controller,          
receiving a command from the mission controller to execute the mission and on receipt of the command to execute the mission, performing the following sub-steps:           
(see at least:   Foster ibidem; & para [0005] about {“In one embodiment, a tangible, non-transitory computer readable medium stores computer instructions that, when executed by a processor, generate a first mission plan based on inputs.”}; & para [0042] about {“The memory device 84 may store computer instructions configured to execute the mission planning & optimization system (MPOS).  For example, the memory device 84 may store computer instructions (e.g., software, firmware, etc.) to implement the general planner, the reactive planner, the optimizing planner, and the mission planning arbitrator.  The memory device 84 may also store data related to mission plans, a map of the terrain (including boundaries of the field), a landscape of the terrain, location of obstacles, and/or relative sizes of obstacles. Also, the memory device 84 may store data related to the vehicle 12, such as position of the vehicle 12 on the terrain, type of vehicle 12, type of sensors 52 on the vehicle, velocity of the vehicle 12, position of the vehicle 12, and the like.”}; & para [0055] about {“FIG. 5 is a flow diagram of an embodiment of a method 120 for planning and optimizing missions using the mission planning and optimization system (MPOS) 100 of FIG. 4.   The method 120 may be implemented as computer instructions stored on the memory 84 of the base station 16 and/or the memory 60 of the agricultural vehicles 12 and 14 and executed by the processor 82 of the base station 16 and/or the processor 58 of the agricultural vehicles 12 and 14.”}; & para [0073] about {“FIG. 6 is a flow diagram of an embodiment of a method 152 for selecting a mission plan based on a determined plan value (e.g., correspond to process block 130 of FIG.5). The method 152 may be implemented as computer instructions stored on the memory 84 and executed by the processor 82 of the base station 16.  In some embodiments, portions of the method 152 may be distributed between the vehicles 12, 14 and the base station 16.  That is, portions of the method 152 may be implemented as computer instructions stored on the memory 60 of the vehicle 12, 14 and the memory 84 of the base station 16 and executed by the processor 58 of the vehicles 12, 14 and the processor 82 of the base station 16. The method 152 determines whether the mission plan being analyzed is an improvement on the plan currently being executed based on the plan value of the analyzed mission plan (decision block 154).   The analyzed mission plan may include a general mission plan generated by the general planner 104, a reactive mission plan generated by the reactive planner 106 when an event occurs in the field 18 or to the agricultural vehicles 12 and 14, or an optimized mission plan generated by the optimized planner 108.”};  which together are the same as claimed limitations above to include ‘storing a mission’ & ‘receiving a command’)    
(see at least:   Doi ibidem)         
(see at least:   Chambers ibidem;  and para [0008] about {“The autonomous vehicle is configured to store a command verification value, and to broadcast a status message comprising that command verification value.  The autonomous vehicle is also configured to receive a vehicle command that contains a command verification value.”};  & para [0042] about {“The remote vehicle operator 108 is a human user that receives information about the UAV 102 from the global services 103 and may issue commands to the UAV 102 to help it complete its mission.”};   & para [0055] about {“The mission planner 200 may also receive commands from the global services 103, from human operators, or from third-party  controllers (such as air traffic controllers), and may issue directives to the UAV 102 modules based on these commands.”};  & para [0083] about {“Although the UAV 102 is designed to operate autonomously, the mission planner 200 is configured to receive instructions via the communications system 203 that may override the mission planner 200's flight plans.  For example, the UAV 102 may receive instructions from a distribution center 101 or the global services 103 that command the UAV 102 to return to base immediately due to bad weather or a passenger aircraft entering the area.  On receiving such a command the mission planner 200 will change the movement goals of the UAV 102 and issue new directives to the other modules, so that the UAV 102 adjusts its flight path as necessary.”};  & para [0087] about {“For example, in one embodiment, the safety system 207 monitors and controls a parachute system that may be deployed based on a command received from the mission planner 200, or based on information received directly from the flight controller 201 or sensor system 202.”};  & para [0157] about {“The operator commands are received 484 by the remote vehicle manager 407.  The operator commands may be sent 485 from the remote vehicle manager 407 to the UAV 102, without modification, as vehicle commands,”};  & para [0158] about {“On receiving the vehicle commands, the UAV 102 will typically transition from one vehicle state to another vehicle state, & take the actions necessary to execute the vehicle commands.  For instance, a command to drop a payload will cause the UAV 102 to approach a destination site 105 and drop the payload.”};  & para [0161] about {“The stored command verification value is used to track the last valid command received by the UAV 102.  The UAV 102 periodically transmits status messages indicating both the current active vehicle state in its finite state machine 208 as well as its current stored command verification value.”};   & para [0163] about {“Once the vehicle command is received 500, the mission planner 200 of the UAV 102 determines 510 the new vehicle state that the finite state machine 208 must activate to execute the command.”};  & para [0165] about {“If the transition is valid, the mission planner 200 will then validate 530 the command verification value received in the vehicle command against the command verification value stored by the UAV 102.  In one embodiment, the command verification value is a count of the vehicle commands executed by the UAV 102 thus far (i.e. a command count value or command counter), and validating the command verification value comprises checking that the command verification value included in the vehicle command is equal to the command counter stored by the UAV 102.”};  & para [0168] about {“Performing this validation ensures that the UAV 102 will never execute a stale command, as any vehicle command that is received by the UAV 102 that is older than an already executed vehicle command will have a command timestamp that is earlier than the stored vehicle timestamp, and thus will be rejected.”};   & para [0171] about {“At time T.sub.2, the autonomous vehicle receives a vehicle command 603 that contains the command verification value 504 and a command to return to base.”};  & para [0175] about {“At time T.sub.2, the autonomous vehicle receives a vehicle command 613 that contains the command timestamp value 16:05:30 and a command to return to base.  Since there is a valid state transition between the nominal flight state and the return state,”};  which together are the same as claimed limitations above to include ‘storing a mission’ and ‘receiving a command’)        
 (see at least:   Madsen ibidem)        


Foster, Doi, Chambers and Madsen teach ---           
Page. 17 APPLICATION; Docket No. LSG19323determining a current value of at least one the dynamic variable, the dynamic variable describing at least one out of a vehicle parameter and an environmental parameter  and performing the step of validating the mission using the current value of the dynamic variable.               
(see at least:   Foster ibidem;  and para [0021] about {“Thus, an optimized mission plan that results in a low cost value may be assigned a high plan value by the mission planning arbitrator.  Based on the determined plan values, the mission planning arbitrator may determine the course of action for each mission (e.g., implement new mission plan, adjust current mission plan, discard new mission plan) with or without human interaction.”};  & para[0049] about {“The mission planning arbitrator 102 selects between the mission plans generated by the planners 104, 106, 108 by assigning a plan value to the mission plans and selecting the mission plan with the highest plan value to implement. Based on the plan values, the mission planning arbitrator 102 is configured to implement the selected mission plan by sending the selected mission plan to the agricultural vehicles 12 and 14, adjusting the current mission plan, discarding the new mission plan, and so forth.”};  & para [0054] about {“In some embodiments, the mission planning arbitrator 102 is configured to assign plan values to mission plans.  In the event that a mission plan is determined to be of higher value than the current mission plan being executed, the autonomous system 10 is configured to either automatically incorporate the new mission plan, to prompt the operator for validation of the new mission plan and then incorporate/discard the mission plan, or some combination thereof (e.g., operator validates a portion of the mission plan while other portions are automatically included).”};  & para [0062] about {“Accordingly, the mission planning arbitrator 102 may select the reactive plan to implement because the reactive mission plan has a higher plan value than the general mission plan previously provided by the general planner 104.  However, it should be understood, that if the reactive plan is assigned a plan value lower than the general mission plan, the mission planning arbitrator 102 may not update the mission plan that is currently being executed because the general mission plan is already the mission plan with the highest plan value available.  If the mission planning arbitrator 102 selects the reactive plan, then the reactive plan is sent to the agricultural vehicles to be executed (process block 132).”};  & para [0073] about {“The method 152 determines whether the mission plan being analyzed is an improvement on the plan currently being executed based on the plan value of the analyzed mission plan (decision block 154).”};  & para [0074] about {“The plan value of the analyzed mission plan is compared to the currently executing mission plan and, when the plan value of the analyzed mission plan is higher than the plan value of the currently executing mission plan, the analyzed mission plan is selected (process block 156).”};  which together are the same as claimed limitations above to include ‘a current value’)     
(see at least:   Doi ibidem)         
(see at least:   Chambers ibidem;  and para [0161] about {“The stored command verification value is used to track the last valid command received by the UAV 102.  The UAV 102 periodically transmits status messages indicating both the current active vehicle state in its finite state machine 208 as well as its current stored command verification value.”};  & para [0170] about {“At time T.sub.1, the autonomous vehicle will broadcast a status message 602 indicating the command counter value of 504 as well as the current vehicle state nominal flight.”};  & para [0174] about {“At time T.sub.1, the autonomous vehicle will broadcast a status message 612 indicating the stored vehicle timestamp value of 16:04:32 as well as the current vehicle state nominal flight.”};  which together are the same as claimed limitations above to include ‘a current value’)         
 (see at least:   Madsen ibidem)       



With respect to Claim 7, Foster, Doi, Chambers and Madsen teach ---          
7.  The method of claim 1, wherein the vehicle comprises an electric retarder and at least one service brake, and wherein the step of validating the mission comprises the sub-step of:           
validating whether the mission can be executed using only the electric retarder.          
(see at least:   Foster ibidem;  & paras [0038]-[0039] about {“In the illustrated embodiment, the automated steering control system 54 includes a wheel angle control system 62, a differential braking system 64, and a torque vectoring system 66. ...... The differential braking system 64 may independently vary the braking force on each lateral side of the vehicle to direct the vehicle 12 along the desired route.  Similarly, the torque vectoring system 66 may differentially apply torque from an engine to specific wheels and/or tracks on the vehicle, thereby directing the vehicle 12 along a desired route.  While the illustrated steering control system 54 includes the wheel angle control system 62, the differential braking system 64, and the torque vectoring system 66, it should be appreciated that alternative embodiments may include one or two of these systems, in any suitable combination.” Further embodiments may include an automated steering control system 54 having other and/or additional systems to facilitate directing the vehicle 12 along the desired route.”} ............ {“In the illustrated embodiment, the automated speed control system 56 includes an engine output control system 68, a transmission control system 70, and a braking control system 72.  The engine output control system 68 is configured to vary the output  of the engine to control the speed of the vehicle 12.  For example, the engine output control system 68 may vary a throttle setting of the engine, a fuel/air mixture of the engine, a timing of the engine, and/or other suitable engine parameters to control engine output.  In addition, the transmission control system 70 may adjust gear selection within a transmission to control the speed of the vehicle 12.  Furthermore, the braking control system 72 may adjust braking force, thereby controlling the speed of the vehicle 12.  While the illustrated automated speed control system 56 includes the engine output control system 68, the transmission control system 70, and the braking control system 72, it should be appreciated that alternative embodiments may include one or two of these systems, in any suitable combination.  Further embodiments may include an automated speed control system 56 having other and/or additional systems to facilitate adjusting the speed of the vehicle 12.”};  & para [0041] about {“The manual controls 78 may include manual steering control, manual transmission control, and/or manual braking control, among other controls.”};  which together are the same as claimed limitations above to include ‘service brake’ and ‘an/the electric retarder’)     
(see at least:   Doi ibidem;  & 51 Load Meter, 63 Weight Drive Actuator & 134 Weight;  and 41 Driving Speed Meter, 42 Accelerometer, 43 Vehicle Body Tilt Angle Meter & 62 Vehicle Body Tilt Actuator;  & para [0188] about {“In the center-of-gravity position modification control of the present embodiment, the controller of FIG. 8 represents the center-of-gravity position control system 23, the estimator represents the disturbance observer 24, the controlled object represents the vehicle body tilt mechanism, the weight movement mechanism, or the seat (riding portion 13) movement mechanism as the center-of-gravity position adjustment mechanism, the input u(.fwdarw.) represents a drive torque (force) command value of the actuator which operates each center-of-gravity position adjustment mechanism, the output y(.fwdarw.) represents the vehicle body tilt angle, the weight position, or a seat position as the state amount of the center-of-gravity position adjustment mechanism.”};  & para [0196] about {“ .tau..sub.1: Vehicle body tilt torque (actuator output)”};  AND para [0087] about {“An operating device 30 is arranged on the left side of the riding portion 13. The operating device 30 is for instructing acceleration, deceleration, turn, pivot (pivot turn), stop, braking, or the like of the vehicle by an operation of the driver.”};  
which together are the same as claimed limitations above to include ‘an/the electric retarder’ and ‘service brake’)              
Examiner notes that throttle, choke, traction, strangle, suppress, stifle, smother, torque, suffocate, inhibit, governor, bevel, stator, caliper, coiler, etc. are synonyms for claimed ‘retard/er’.       
(see at least:   Chambers ibidem)                
(see at least:   Madsen ibidem)    



With respect to Claim 11, Foster, Doi, Chambers and Madsen teach ---        
11.  The method of claim 8, wherein the vehicle is an autonomously controlled vehicle.           
(see at least:   Foster ibidem;  and see citations above for autonomous agricultural vehicles)      
(see at least:   Doi ibidem)     
(see at least:   Chambers ibidem;  and see Summary cited above for autonomous vehicles;  and see citations already made above to include ‘3D terrain map’ and ‘geographic area’)     
(see at least:   Madsen ibidem)       




Dependent Claims 10 & 13-17 are rejected under 35 USC 103 as unpatentable over Foster in view of Doi, Chambers and Madsen as applied to the rejection of Claims 1-5, 7 & 11 above, and further in view of Pub. No. US 2011/ 0106401 filed by Kumar et al. (hereinafter “Kumar”), and as described below for each claim/ limitation.           

With respect to Claim 10, Foster, Kumar, Chambers, Doi and Madsen teach ---          
10.  The method of claim 1, wherein the operating envelope is at least one out of:     
a retarding envelope describing a maximum downhill speed allowed by a retarder of the 
vehicle, the maximum downhill speed depending on the terrain slope and the vehicle weight;             
(a gradeability envelope) describing a maximum uphill speed of the vehicle, the maximum uphill speed depending on the terrain slope and the vehicle weight;   and    
Page. 18 APPLICATION; Docket No. LSG19323a lateral vehicle stability envelope describing a turning radius and a vehicle velocity in dependence on the terrain slope and a weight of the vehicle.                 
(see at least:   Foster ibidem)      
(see at least:   Kumar ibidem; and para [0055] about {“For example, while descending a grade in the operational area, the locomotive may be controlled to have an emission below a maximum allowed emission level for that area.  During this time, emission credits may be accrued and these credits may be used to offset operations when an emission parameter is allowed to exceed a maximum value, such as when the locomotive is climbing a grade.”};  which are the same as claimed limitations above to include ‘a gradeability envelope’)     
(see at least:   Chambers ibidem; &see citations already made above to include ‘3D terrain map’)      
(see at least:   Doi ibidem; and see Summary and paras already cited above to include disclosure about ‘vehicle weight’ and other paras for ‘vehicle stays within an operating envelope’;  & para [0008] about {“Thus, if a turning speed is too high or a turning radius is too small when the vehicle makes a turn, the vehicle may be tilted excessively due to centrifugal force.  Since a vertical load on the inner wheel side decreases, it may cause a slip of the inner wheel if not an overturn.”};  & para [0010] about {“However, when the occupant changes a seated position or the seated attitude or someone else with a different body type rides the vehicle, the limit values of the turning speed and a turning curvature (inverse of the turning radius) also change.   Therefore, considering security, it has been necessary to set the restriction value corresponding to the severest condition within a range of expected condition changes, and thus it has not been possible to set a high restriction value suitable for the respective conditions.”};  & para [0012] about {“Thus, an object of the present invention is to provide a transverse two-wheeled vehicle capable of increasing a turning limit value (maximum values of turning speed and turning curvature) and a restriction value thereof.”};  which together are the same as claimed limitations above to include ‘a lateral vehicle stability envelope’)     
(see at least:   Madsen ibidem; and see paras already cited above to include ‘a/the terrain slope’;   & para [0079] about {“Embodiments of the present disclosure may identify a boundary of an area to be traversed by the vehicle (e.g., a fence surrounding a field), determine a turn radius of the vehicle, and determine the path of the vehicle to traverse the identified area within the turn radius of the vehicle and without colliding with the boundary.  In this manner, the system can help ensure that a vehicle and its implements safely traverse the headland of a field without straying into any obstacles or boundaries at the edge of the field.”};  & paras [0196]-[0199] about {“The vehicle control system of example 21, wherein determining the path of the vehicle includes:  identifying a boundary of an area to be traversed by the vehicle;  determining a turn radius of the vehicle;  and  determining the path of the vehicle to traverse the identified area within the turn radius of the vehicle and without colliding with the boundary.”};  which together are the same as claimed limitations above to include ‘a lateral vehicle stability envelope’)         

Foster, Doi, Chambers and Madsen teach as disclosed above, but they may not explicitly disclose about ‘a gradeability envelope’.  However, Kumar teaches it explicitly.            
(see at least:   Kumar Abstract and Brief Description of the Invention in paras [0009]-[0010];  &  para [0055] about {“For example, while descending a grade in the operational area, the locomotive may be controlled to have an emission below a maximum allowed emission level for that area. During this time, emission credits may be accrued and these credits may be used to offset operations when an emission parameter is allowed to exceed a maximum value, such as when the locomotive is climbing a grade.”};  which are the same as claimed limitations above to include ‘a gradeability envelope’)     

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Foster, Doi, Chambers and Madsen with the teachings of Kumar.  The motivation to combine these references would be to provide systems and methods for multi-mode mission planning and optimization for autonomous agricultural vehicles (see para [0002] of Foster), and to provide vehicles that maintain a stopped state or are driven while performing the attitude control based on a weight shift amount of the driver, an operated amount from a remote control or an operating device, driving instruction data input in advance, or the like (see para [0005] of Doi), and that autonomous vehicles may be launched with instructions to perform certain mission tasks --- such as navigating to a destination, taking photos, etc. --- and can perform these tasks without human intervention (see para [0003] of Chambers), and to provide the generation and use of three-dimensional terrain maps in conjunction with vehicle control systems, which are used to automatically or semi-automatically move a vehicle along a desired path (see para [0004] of Madsen), and to provide a system, method, and computer software code for managing the emissions from diesel powered systems, such as locomotives, off highway vehicles, marine vehicles and/or stationary diesel powered systems (see para [0003] of Kumar).         



With respect to Claim 13, Foster, Doi, Chambers, Madsen and Kumar teach ---          
13.  The method of claim 1, wherein the first set of requirements comprises a sub 
requirement that a reference speed and segment distance with respect to requirements 
of neighboring segments of the mission are within a capability of the vehicle.   
(see at least:   Foster ibidem)         
(see at least:   Doi ibidem)         
(see at least:   Chambers ibidem;  & para [0043] about {“In another embodiment, the global services 103 select 151 a distribution center 101 to fulfill the service request by taking into account both the proximity of the distribution center 101 to the destination site 105 as well as an inventory at the distribution center 101 that indicates the availability of a payload specified in the service request.”};  & para [0046] about {“For example, if the destination site 105 is a certain distance from the distribution center 101, the UAV for the mission can be configured with a suitable battery pack and engines to complete a round-trip flight to that destination.”};  & paras [0053]-[0054] about {“The mission planner 200 is a module that provides the other modules of the UAV 102 with high-level directives and goals; the execution of these directives and goals causes the UAV 102 to fulfill a service request.  The goals and directives produced by the mission planner 200 are communicated to the other modules of the UAV 102, which may then take other actions to complete a mission, including the generation of additional directives and goals for other modules of the system. ...... For instance, in one embodiment, the mission planner 200 determines a set of waypoints that the UAV 102 may traverse in order to reach a destination site 105, and provides the location of a first waypoint to the flight controller 201 as a goal, along with a directive to fly to that location.  In this embodiment, the flight controller 201 may then, in turn, compute the orientation and propulsion needed to move the UAV 102 towards the goal location; the flight controller 201 may also generate further directives for other modules, such as, for example, for the actuator control system 204 & for the propulsion management system 205.  The directives sent to the actuator control system 204 and the propulsion management system 205 may cause them to take actions that change the orientation of the UAV 102 and propel it towards the goal location.”};  & para [0067] about {“Once the skymap is received 250 the mission planner 200 computes 251 a traversal cost for each flight corridor in the area of operation.  The traversal cost for a flight corridor is a measure of the suitability of the corridor's path for a flight to the goal location.  The goal location may be any point that the UAV 102 must traverse to complete its mission.  For example, the destination site 105 may be the goal location on the outward leg of the UAV 102's mission, while the distribution center 101 may be the goal location on the return leg of the UAV 102's mission.”};  & para [0080] about {“The mission planner 200 determines the high-level goal location that the UAV 102 must travel to and communicates the goal location to the flight controller 201.  The mission planner 200 may communicate directives and goals to the flight controller 201 using any appropriate technique(s).  For example, in one embodiment, the mission planner 200 communicates movement goals to the flight controller 201 via a sequence of waypoints.  In another alternative embodiment, the mission planner 200 communicates movement goals to the flight controller 201 via splines.”}; &  para [0137] about {“For example, in the case of a service request that is a package delivery, the displayable representation on the client device may be a map image of the region where the delivery is requested, and the route refinement UI may allow the service requestor 104 to select a precise point on the image, which will correspond to a location where the UAV 102 will deliver the package.  In this example, the route parameter is the selected point, which corresponds to a geographic location within the geographic area of the service region.”};  & para [0142] about {“Once a route refinement selection has been received 454 and validated 455 by the global services 103, the information from the route refinement selection can be used to generate a route or partial route that can be incorporated 457 into mission data that is uploaded into the UAV 102 that will fulfill the service request.  For example, if the route refinement selection indicates a location for a package delivery, then the destination site 105 location can be refined to that point, and that refined location may be sent to the distribution center 101 for upload to the UAV 102, or it may be sent directly to the UAV 102. The mission planner 200 of the UAV 102 may use the refined location when it is determining a route to the destination site 105.”};  which together are the same as claimed limitations above to include ‘a reference speed and segment distance with respect to requirements of neighboring segments of the mission are within a capability of the vehicle’)        
(see at least:   Madsen ibidem; & para[0042] about {“Embodiments of the present disclosure may also be used to help speed up or slow down the vehicle (e.g., via an automatic or semi-automatic vehicle control system) to increase comfort to an operator, or to traverse a stretch of rough terrain to reduce strain on vehicles and tools.  In some cases the system may also plot a new path for the vehicle to avoid an area.”};  & paras [0117]-[0118] about {“In some embodiments, the geometry (slope) of the field may be measured and geo-referenced.  This can either be based on data from a GNSS or INS, data from a 3D terrain map, or from data from sensors such as lidar or stereo cameras.  The slip corresponding to the image locations may be measured, geo-referenced and used as a label to train a slippage prediction model.  Additional feature inputs may be used to train the slippage prediction model, including features of the vehicle. ...... For example, the current tire pressure of the vehicle, the current axle vertical load of the vehicle, and/or the current load (e.g., engine load, power take-off load, and/or traction load) may each be geo-referenced and logged and used as training features for the model.  Other input features may include the model/type of the vehicle the model/type of a vehicle implement, the load on a trailer (e.g., based on weighing sells or fill level of sprayers or slurry spreaders), the depth to which the vehicle is sinking into the ground (e.g., measured by the terrain sensors on stable ground), the speed of the vehicle, a task being performed by the vehicle and/or vehicle implement, the type of crop being planted, tended, or harvested, and/or other features.”};  & para [0177] about {“The vehicle control system of example 29, wherein modifying or maintaining the path of the vehicle based on the identified terrain feature includes determining a speed for the vehicle based on the roughness level of the terrain.”};  which together are the same as claimed limitations above to include ‘a reference speed’ and ‘neighboring segments’)             
(see at least:   Kumar ibidem;  & para [0008] about {“For example, even a single mission as simple as moving a train from point A to point B may involve mission demands that vary significantly with the geography of the railroad track, such as different government emission regulations at different points along a railroad track.  As a result, a locomotive originally assembled with the configuration suited for an initial intended mission will provide less-than-optimal configuration when placed into service for another and different mission, and typically the best a dispatcher is able to do is to provide a locomotive that presents a good compromise of capabilities to meet a range of different (and often competing) mission requirements.”};  & para [0036] about {“In another embodiment, configuration inputs for changing a configuration may be pre-programmed based on distance of the locomotive from a different operation area.  For example, an operator may input a distance from a present location of the locomotive to a different operational area.  Then, based on a sensed distance traveled, the locomotive may automatically change its operating configuration upon traveling the distance to arrive at the different area.”};  & para [0038] about  {“Typically, the reader must be located within a suitable detection distance from the transponder, for example, within 10 feet (3.048 meters), to receive the transponder signal 824.  Accordingly, transponders may need to be spaced at distances greater than such detection distance to prevent interference among transponders.  Unique identifiers for the communication of each transponder with the reader may also be used to allow for closer spacing of transponders.”};  & para [0075] about {“Typically, the reader must be located within a suitable detection distance from the transponder, for example, within 10 feet (3.048 meters), to receive the transponder signal 824'.  Accordingly, transponders may need to be spaced at distances greater than such detection distance to prevent interference among transponders.  Unique identifiers for the communication of each transponder with the reader may also be used to allow for closer spacing of transponders.”};  & para [0093] about {“Towards this end, when discussing a specified mission, this includes a task or requirement to be performed by the diesel powered system.  Therefore, with respect to railway, marine or off-highway vehicle applications this may refer to the movement of the system from a present location to a destination.  In the case of stationary applications, such as but not limited to a stationary power generating station or network of power generating stations, a specified mission may refer to an amount of wattage (e.g., MW/hr) or other parameter or requirement to be satisfied by the diesel powered system.”};  which together are the same as claimed limitations above to include ‘segment distance with respect to requirements of neighboring segments’)          



With respect to Claim 14, Foster, Doi, Chambers, Madsen and Kumar teach ---          
14.  The method of claim 1, wherein the step of validating the mission comprises at 
least the following sub-step:           
validating whether all segments of the mission have been received and are continuous.       
(see at least:   Foster ibidem;  & para [0028] about {“As used herein, "position" (e.g., determined position, target position, etc.) refers to a position vector, such as a one, two, or three-dimensional position vector.  For example, a two-dimensional position vector may include latitude and longitude, and a three-dimensional position vector may include latitude, longitude, and altitude/elevation.  As will be appreciated, the position vector may be represented in a rectangular, polar, cylindrical, or spherical coordinate system, among other suitable coordinate systems.  In addition, as used herein, "velocity" (e.g., determined velocity, target velocity, etc.) refers to a velocity vector, such as a one, two, or three-dimensional velocity vector.  For example, a one-dimensional velocity vector may include speed (e.g., ground speed), a two-dimensional velocity vector may include speed (e.g., ground speed) and heading within a plane (e.g., along a ground plane), and a three-dimensional velocity vector may include speed and heading within a three-dimensional space.  The velocity vector may be represented in a rectangular, polar, cylindrical, or spherical coordinate system, among other suitable coordinate systems.  In certain embodiments, the velocity may be represented as a unit/normalized vector, i.e., a vector having a unit magnitude.  In such embodiments, the magnitude (e.g., speed) is not included in the velocity vector.  For example, a two-dimensional velocity unit vector may be representative of heading within a plane (e.g., along a ground plane), and a three-dimensional velocity unit vector may be representative of heading within a three-dimensional space.”}; which together are the same as claimed limitations above to include ‘validating ... latitudes and longitudes’ and ‘validating ... speed commands’;  AND para [0032] about {“That is, the accelerometer may measure movement and/or vibrations while the vehicle 12 is operating and continuously or periodically transmit the obtained data indicative of movement and/or vibrations to the second transceiver 46 (e.g., via the transceiver 44).  The controller 48 may use the data from the accelerometer to adjust a mission plan based on certain detected events.”};  & para [0079] about {“After initiation of the MPOS 100 and the general mission plan is implemented by the agricultural vehicles 12 and 14, the optimization planner 108 may begin modifying the current mission plan to generate an optimized mission plan that reduces the cost function.  That is, continuous or near continuous optimization planning may be performed in the background while a mission plan is being executed, and the mission plan may be updated with a portion or portions of the optimized mission plan while the agricultural vehicles 12 and 14 are in operation to reduce the cost function that balances the various cost function factors 190.”};  which together are the same as claimed limitations above to include ‘the mission ... are continuous’)       
(see at least:   Doi ibidem)          
(see at least:   Chambers ibidem;  and para [0118] about {“Once the verification and launch system 303 verifies the UAV 102, the UAV 102 is launched, and the mission manager 305 continues to monitor the aircraft during the mission flight.  The mission manager 305 receives status updates from the UAV 102, and these status updates enable the mission manager 305 to track the progress of the mission at least intermittently.”};  which together are the same as claimed limitations above to include ‘the mission ... are continuous’) 
(see at least:   Madsen ibidem)             
(see at least:   Kumar ibidem;  & para [0072] about {“...... and continuously update the status of each trip to comply with the goals and intent of each mission.”};  which together are the same as claimed limitations above to include ‘all segments of the mission ... are continuous’)       



With respect to Claim 15, Foster, Doi, Chambers, Madsen and Kumar teach ---          
15. (Currently amended) [[The method of claim 1,the method further comprising:      
during execution of the first mission, receiving a mission update from the mission controller comprising a second mission and autonomously validating the second mission during execution of the first mission.          
(see at least:   Foster ibidem)  
(see at least:   Doi ibidem)     
(see at least:   Chambers ibidem)    
(see at least:   Madsen ibidem)     
(see at least:   Kumar ibidem)    



With respect to Claim 16, Foster, Doi, Chambers, Madsen and Kumar teach ---          
16. (Original) The method of claim 15, comprising at least one of: if the second mission passes validation, stopping execution of the first mission and starting execution of the second mission; if the second mission is rejected during validation, aborting the first mission and stopping the vehicle.             
(see at least:   Foster ibidem)  
(see at least:   Doi ibidem)     
(see at least:   Chambers ibidem)    
(see at least:   Madsen ibidem)     
(see at least:   Kumar ibidem)    



With respect to Claim 17, Foster, Doi, Chambers, Madsen and Kumar teach ---          
17. (Original) The method of claim 15, wherein the second mission is validated with respect to a current pose of the vehicle, the pose comprising a current position, heading and speed of the vehicle.                   
(see at least:   Foster ibidem)  
(see at least:   Doi ibidem)    
(see at least:   Chambers ibidem)    
(see at least:   Madsen ibidem)     
(see at least:   Kumar ibidem)     




With respect to Claims 12 & 21, the limitations of these method claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-5/7/10-11/14-17 as described above using cited references of Foster, Doi, Chambers, Madsen and Kumar, because the limitations of these method Claims 12 & 21 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-5/7/10-11/14-17 as described above.                
Examiner notes that additional paragraphs from references have been cited below for the rejection of new independent method Claim 12 for at least these limitations ---       
wherein the mission comprises a plurality of segments, each segment comprising a segment distance and a reference speed, wherein the step of validating the mission comprises:          
validating for each segment whether a reference speed is within a capability of the vehicle with respect to a segment distance;   and            
if the speed is outside the capability of the vehicle, adapting the reference speed of the segment or a reference speed of a neighboring segment.               
(see at least:   Chambers ibidem;  AND paras [0139]-[0140] about {“The global services 103 receives 454 the route refinement selection from the client device, and then validates 455 the route refinement selection to confirm that the route refinement selection will not cause the UAV 102 to crash or cause the mission to otherwise fail.  Validation is done to ensure that the service requestor 104 has not introduced human error into the routing process.  For example, a service requestor 104 could specify a delivery location that is in a body of water, or a trajectory that intersects a building. ...... Validation may be done using the data in the global terrain map database 401.  For example, in some embodiments, validation is performed by checking that the geometry of the route refinement selection received from the client device does not intersect the geometries of objects or terrain in the global terrain map database 401.”};  & para [0142] about {“Once a route refinement selection has been received 454 and validated 455 by the global services 103, the information from the route refinement selection can be used to generate a route or partial route that can be incorporated 457 into mission data that is uploaded into the UAV 102 that will fulfill the service request. ......”};  which together are the same as claimed limitations above to include ‘validating for each segment’)     
Examiner clarifies that the above paras of Chambers reference have been copied from 
the last rejection of Claim 13 that was rejected initially as part of group of  Claims 2-3, 5, 7-8, 11 & 13-14 while rejection Claim 12 followed this group of claims;  and since Claim 13 is now rejected following Claim 12, the previous rejection from Claim 13 has been copied above for Claim 12’s rejection.          
(see at least:   Madsen ibidem; & para[0042] about {“Embodiments of the present disclosure may also be used to help speed up or slow down the vehicle (e.g., via an automatic or semi-automatic vehicle control system) to increase comfort to an operator, or to traverse a stretch of rough terrain to reduce strain on vehicles and tools.  In some cases the system may also plot a new path for the vehicle to avoid an area.”};  & paras [0117]-[0118] about {“In some embodiments, the geometry (slope) of the field may be measured and geo-referenced.  This can either be based on data from a GNSS or INS, data from a 3D terrain map, or from data from sensors such as lidar or stereo cameras.  The slip corresponding to the image locations may be measured, geo-referenced and used as a label to train a slippage prediction model.  Additional feature inputs may be used to train the slippage prediction model, including features of the vehicle. ...... For example, the current tire pressure of the vehicle, the current axle vertical load of the vehicle, and/or the current load (e.g., engine load, power take-off load, and/or traction load) may each be geo-referenced and logged and used as training features for the model.  Other input features may include the model/type of the vehicle the model/type of a vehicle implement, the load on a trailer (e.g., based on weighing sells or fill level of sprayers or slurry spreaders), the depth to which the vehicle is sinking into the ground (e.g., measured by the terrain sensors on stable ground), the speed of the vehicle, a task being performed by the vehicle and/or vehicle implement, the type of crop being planted, tended, or harvested, and/or other features.”};  & para [0177] about {“The vehicle control system of example 29, wherein modifying or maintaining the path of the vehicle based on the identified terrain feature includes determining a speed for the vehicle based on the roughness level of the terrain.”};  which together are the same as claimed limitations above to include ‘a reference speed of a neighboring segment’)        




With respect to Claims 18-20, the limitations of these system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-5/7/10-11/14-17 as described above using cited references of Foster, Doi, Chambers, Madsen and Kumar, because the limitations of these system Claims 18-20 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-5/7/10-11/14-17 as described above.        

 Response to Arguments 
Applicant's RCE’s remarks and claim amendments dated 19 OCTOBER 2021 with respect to the rejection of amended Claims 1-5, 7 & 10-21 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-5, 7 & 10-21 has been maintained as described above for rejection under 35 USC 103 only.  Additionally, Examiner notes that all of the previous Claim Objections have been withdrawn based on the claim amendments and the remarks by the Applicant. Thus, the rejection of amended Claims 1-5, 7 & 10-21, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding citations from already used references and two new references added just for rejection of independent Claim 1 (Doi and Madsen) {while withdrawing one reference (Kumar) for rejection of independent Claim 1 only}, which have been added in response to the Applicant’s latest claim amendments.              

Applicant's arguments with respect to rejection of Claims 1-5, 7 & 11-21 under 35 USC 103 have been considered, but they are moot in view of the new ground/s of rejection using two new references (Doi and Madsen) at least for the rejection of independent claims, and new citations from previously used references, which were necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP §706.07(a).        

In further response to the Applicant’s arguments traversing the cited references, Examiner clarifies that all teachings of the primary reference of Foster is the foundation block upon which all teachings from other secondary references, such as Kumar, Chambers, Doi and Madsen, have been grouted in to fill gaps to build upon and form even a stronger foundation for the rejection of claims, and that each gap within the claimed invention, identified by the Examiner, has been filled with a secondary reference that identifies what is being taught by that secondary reference as per the Examiner’s determination of the claimed limitations in the instant application.               

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.             

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.             

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing 
using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           


 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691